Title: Memorandum to Richard Harrison, [ca. 20 March 1796]
From: Jefferson, Thomas
To: Harrison, Richard


                    
                        Monticello Mar. […] [ca. 20 Mch. 1796]
                    
                    Th: Jefferson having discovered that in his notes of Mar. 8. 96 he had copied the draught of Sep. 1. 89. in the date of Oct. 21. instead of the proper draught which was of 2800.f Bo. [and had] […] and from thence had carried the same error into the […] of the statement of accounts dated Mar. 17. begs the favor of Mr. Harrison to make the following corrections for him.
                    Notes of Mar. 8. 96. Strike the pen through the words which are here dashed out, and interline those here interlined, as follows.
                    pa. 4. line 2d. from bottom. ‘<2687—10.>2800ƒ— Bo. for the express purpose of covering the draught of 2613₶—2 <which I had already made> and the  monies I <either> had recieved, <or knew I must still call for> from Begouen. <I conjectured they would amount to 6000.₶> and as Mr. Grand had just before taken a bill of <2687ƒ—10> 4031ƒ—8 Bo. as equivalent to <6000.₶>9000.₶ cash, I, <sent him a second draught of exactly the same amount in florins and> at the same rate of exchange credited the US. <6000₶> 6250₶—18 as will be seen in my account under the date of Oct. 21 1789. but I do not find that Mr. Grand has credited this <2d.> sum of <2687—10>2800ƒ— either in my private account or in the public one, and judge from present appearances that it has been omitted. The US. being credited for it in my account are no further concerned in the article; but it remains to be settled between Mr. Grand and myself, and a balance results from it in my favor of <375—10>626₶—8.
                    
                    Grand’s accounts stated and signed by me Mar. 17 1796. page. 4.
instead of the Balance of 116₶—4 say 367₶—2 in the 1st. column.
instead of 2687ƒ—10 in the 2d. column say 2800ƒ.
instead of the amount 6000.₶ in both columns, say 6250₶—18.
                